Title: To George Washington from Ezra Stiles, 9 November 1786
From: Stiles, Ezra
To: Washington, George



Sir
Yale College [Conn.] Nov. 9. 1786.

Permit me to ask your Acceptance of an Election Sermon, which the Reverend Mr Morse a Tutor in this College will have the Honor to present to you. I know you must feel sollicitous for the Tumults in Massachusetts. They are doubtless magnified at a Distance. I confide in it that there is Wisdom in the Legislature of that State sufficient to rectify the public Disorders and

recover the public Peace and Tranquillity. Perhaps all Things are cooperating & conspiring to effect the public Conviction of the Expediency & Necessity of a Cession of further Powers to Congress, adequate to the political Administration of a new and great Republic, to whose Origination your great Services have so highly contributed. I have the Honor to be, Sir, Your most obedt Very hble servt

Ezra Stiles

